Citation Nr: 1816031	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-15 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a dental disability, to include temporomandibular joint disorder (TMJ), for VA compensation purposes. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel 

INTRODUCTION

The Veteran had active duty service from May 1964 through May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's testimony was received during a January 2016 video conference hearing.  A transcript of that testimony is associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded this claim in July 2016 to afford the Veteran a VA dental examination and obtain an opinion regarding the etiology of the Veteran's dental disability, to include temporomandibular joint disorder (TMJ).  In accordance with the Board's remand instructions, the Veteran was afforded a VA dental examination in February 2017.  At that time, the VA dentist reviewed the evidentiary record, including the Veteran's service dental records. 

The VA examiner opined that the Veteran's records do not explain his teeth loss in service and as a result the examiner cannot verify from these records why the Veteran's teeth were lost or how.  The examiner also opined that because the Veteran does not have any upper teeth, it is causing his lower jaw to collapse further against his upper jaw, thus leading to TMJ problems or disorders.  The examiner indicated in the medical opinion for direct service connection portion of his opinion that the claimed dental condition is both as likely as not (50 percent or greater probability) and less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  Clarification from the examiner is requested.  It appears that the examiner's primary concern was the discrepancy between the Veteran's report of in-service teeth loss and the notes contained in his separation examination.  In this regard, the Board finds that the separation examination record is the most probative and credible evidence as to what teeth were lost in service.  As a result, the AOJ should obtain an addendum opinion from the February 2017 VA dental examiner consistent with the Veteran's service records.

Accordingly, the case is REMANDED for the following action:

1.  After any necessary development is completed, return the file to the July 2017 VA examiner for an addendum opinion to whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's teeth loss occurring in service.  If the examiner is not available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's current dental disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion. 

After the record review, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries: 

a) Please identify with specificity all of the Veteran's dental disabilities which are currently manifested. 

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current dental disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

As to the issue of which teeth were lost in service, the examiner is advised to presume that the report of separation examination should be considered the most credible and probative evidence of record.  A rationale for any opinion expressed is required.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


